DETAILED ACTION
Claims 12-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Bauer et al. (U.S. Patent Application Publication 2007/0213430 A1). 
With regard to the limitations of claims 12, 15, and 17, Bauer discloses a water redispersible polymer powder, comprising: a) base polymer particles prepared by polymerizing monomers comprising at least one monomer selected from the group consisting of vinyl esters of optionally branched C1-15 alkylcarboxylic acids, (meth)acrylic esters of C1-15 alcohols, vinyl aromatics, monoolefins, dienes, and vinyl halides; and b) at least one modified polyvinyl alcohol protective colloid selected from the group consisting of polyvinyl alcohol copolymers containing copolymer units having a latent carboxylic acid functionality, copolymer units containing phosphorous, and copolymers containing both copolymer units having a carboxylic acid functionality and copolymer units containing phosphorus, wherein the modified polyvinyl alcohols comprise one or more comonomer units selected from the group consisting of methacrylic esters and acrylic esters of C1-15 alcohols (claims 1-2).
Bauer discloses  that polymers stabilized with protective colloids are used, in particular, in the form of their aqueous dispersions or of water-redispersible polymer powders in many applications, for example as coating compositions or adhesives for a variety of substrates, for example cement-containing building adhesives. Protective colloids used are generally polyvinyl alcohols. Polyvinyl alcohol is a known and much-
Regarding the polymer’s limitations in view of substantially identical ingredients and a process producing such products being used by both Bauer and the Applicant, it is the Examiner’s position to believe that the product, i.e. the water-redispersible polymer powder, comprising: a) base polymer particles; and b) at least one modified polyvinyl alcohol protective colloid of Bauer is substantially the same as the water-redispersible polymer powder composition, comprising: at least one vinyl alcohol copolymer, obtained through the free-radical polymerization in an aqueous medium of one or more ethylenically-unsaturated monomers in the presence of a protective colloid and/or emulsifier followed by drying the resulting aqueous polymer dispersion after addition of a protective colloid as a drying aid, wherein the drying is carried out with a protective colloid of one or more vinyl alcohol copolymers recited in claim 1, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
In this case, since the product of Bauer et al. has all the structural features of the claims (e.g. the product, i.e. the water-redispersible polymer powder composition), the burden is on the applicants to conclusively demonstrate that the claimed process results in a materially distinct product. 
With regard to the limitations of claims 12 and 17, Bauer discloses that in general, from 0.5 to 50% by weight, preferably from 1 to 20% by weight, each based on the total monomer, of (meth)acrylic esters are copolymerized. Preference is given to acrylic esters of C1-C4-alcohols, particularly preferably methyl acrylate, ethyl acrylate, n-propyl acrylate, n- and t-butyl acrylate (paragraph [0007]), which overlaps the claimed preferably from 0.5 to 10% by weight, in each case based on total monomer, of phosphorus-containing comonomers is copolymerized, which is within the claimed range as per ingredient c) (paragraph [0008]).
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 12, 15, and 17, Bauer discloses that the protective colloids used are generally polyvinyl alcohols, but Bauer does not disclose that the protective colloid comprises 80 to 99 mol.%  of vinyl alcohol monomer units and 
It is noted that the amount of the weight ratios of vinyl alcohol monomer units and vinyl acetate monomer units are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
Furthermore “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

With regard to the limitations of claim 14, Bauer discloses the water-redispersible polymer powder composition of claim 14, wherein the vinyl alcohol copolymer includes monomer units c) derived from vinylsulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid, and salts thereof (paragraph [0013]).
With regard to the limitations of claim 16, Bauer discloses the water-redispersible polymer powder composition of claim 12, wherein a silica sol is added to the aqueous polymer dispersion (paragraph [0045]), but Bauer does not disclose that a silica sol is added to the aqueous polymer dispersion before or during drying.
However it is noted that since the courts have upheld "critical" order of mixing ingredients is not patentable, In re Hampel, 1947 C.D. 473. In addition, the courts have upheld the mere method of mixing ingredients to form a new composition is not patentable, In re Beckett, 1937 CD 386. As well the courts have additionally upheld ordinarily, process sets taken concurrently are the equivalent of steps taken successively, Asbestos Shingle, Slate & Sheathing Co. et al vs. Rock Fiber Mfg. Co., 217 F.66. 
Furthermore it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
With regard to the limitations of claims 18-21, Bauer discloses that the aqueous polymer dispersions and the water-redispersible polymer powders can be used in the applications typical for them, for example in building-chemical products in combination with hydraulically setting or hydraulically curing binders such as cements (portland, alumina, pozzolanic, slag, magnesia, phosphate cement), gypsum plaster, water glass, for the production of building adhesives, in particular cement-containing tile adhesives, thermal insulation systems, plasters and renders, in particular lime-cement renders, troweling compositions, in particular self-leveling troweling compositions, flooring screeds, sealing slurries, jointing mortar and paints, also as sole binder for coating compositions and adhesives or as coating agent or binder for textiles and paper (paragraph [0048]).
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Weitzel (U.S. Patent Application Publication 2003/0032711 A1). 
With regard to the limitations of claims 12, 15, and 17, Weitzel discloses the use of water-redispersible polymer powders based on protective colloid stabilized vinyl ester polymers in building adhesive compositions, wherein the vinyl ester polymers contain from 0.2 to 1.5% by weight, based on the overall weight of the vinyl ester polymers, of auxiliary monomer units derived from monomers having a higher water solubility than vinyl acetate, wherein one or more auxiliary monomer units are present from the group consisting of ethylenically unsaturated mono-carboxylic and dicarboxylic acids and their anhydrides, ethylenically unsaturated carboxamides and carbonitriles, ethylenically 
Weitzel discloses that suitable protective colloids are partially or fully hydrolyzed polyvinyl alcohols. Preference is given to partially hydrolyzed polyvinyl alcohols having a degree of hydrolysis of from 80 to 95 mol % and a Hoppler viscosity in 4% strength aqueous solution of from 1 to 30 mPas (method according to Hoppler at 20.degree. C., DIN 53015). Also suitable are partially hydrolyzed, hydrophobically modified polyvinyl alcohols having a degree of hydrolysis of from 80 to 95 mol % and a Hoppler viscosity in 4% strength aqueous solution of from 1 to 30 mPas. Examples thereof are partially hydrolyzed copolymers of vinyl acetate with hydrophobic comonomers such as isopropenyl acetate, vinyl pivalate, vinyl ethylhexanoate, vinyl esters of saturated alpha-branched monocarboxylic acids having 5 or 9 to 11 carbon atoms, dialkyl maleates and dialkyl fumarates such as diisopropyl maleate and diisopropyl fumarate, vinyl chloride, vinyl alkyl ethers such as vinyl butyl ether, and olefins such as ethene and decene. The fraction of the hydrophobic units is preferably from 0.1 to 10% by weight, based on the overall weight of the partially hydrolyzed polyvinyl alcohol. It is also possible to use mixtures of said polyvinyl alcohols (paragraph [0022]). Preferably, no protective colloids other than polyvinyl alcohols are used as spraying aids (paragraph [0031]).
	        Regarding the polymer’s limitations in view of substantially identical ingredients and a process producing such products being used by both Weitzel and the Applicant, it In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
            Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
	          Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
In this case, since the product of Weitzel has all the structural features of the claims (e.g. the product, i.e. the water-redispersible polymer powder composition), the burden is on the applicants to conclusively demonstrate that the claimed process results in a materially distinct product. 
With regard to the limitations of claims 12, 15, and 17, Weitzel discloses that the protective colloids used are generally polyvinyl alcohols, but Weitzel does not disclose that the protective colloid comprises a) 80 to 99 mol.%  of vinyl alcohol monomer units, b) 0.5 to 10 mol % of monomer units derived from vinyl esters of unbranched or branched alkyl carboxylic acids having 3 to 18 carbon atoms, c) 0.5 to 10 mol % of monomer units derived from ethylenically-unsaturated monomers having one or more functional groups, and that the vinyl alcohol copolymer includes d) 1 to 4 mol.% of vinyl acetate monomer units.
It is noted that the amount of the weight ratios of vinyl alcohol monomer units,  monomer units derived from vinyl esters of unbranched or branched alkyl carboxylic acids, monomer units derived from ethylenically-unsaturated monomers, and vinyl In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Furthermore “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
With regard to the limitations of claim 13, Weitzel discloses the water-redispersible polymer powder composition of claim 12, wherein the vinyl alcohol copolymer includes monomer units b) derived from a vinyl ester of σ-branched monocarboxylic acids having 9 to 10 carbon atoms (paragraph [0013]).
With regard to the limitations of claim 14, Weitzel discloses the water-redispersible polymer powder composition of claim 14, wherein the vinyl alcohol copolymer includes monomer units c) derived from vinylsulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid, and salts thereof (paragraph [0008]).
With regard to the limitations of claim 16, Weitzel discloses the water-redispersible polymer powder composition of claim 12, wherein a silica sol is added to the aqueous polymer dispersion (paragraph [0032]), but Weitzel does not disclose that a silica sol is added to the aqueous polymer dispersion before or during drying.
However it is noted that since the courts have upheld "critical" order of mixing ingredients is not patentable, In re Hampel, 1947 C.D. 473. In addition, the courts have upheld the mere method of mixing ingredients to form a new composition is not patentable, In re Beckett, 1937 CD 386. As well the courts have additionally upheld ordinarily, process sets taken concurrently are the equivalent of steps taken successively, Asbestos Shingle, Slate & Sheathing Co. et al vs. Rock Fiber Mfg. Co., 217 F.66. 
Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
	           With regard to the limitations of claims 18-21, Weitzel discloses that the protective colloid stabilized polymer powders are also suitable for use in cement-free building adhesive formulations: for example, with the corresponding amount of gypsum instead of cement as inorganic binder in the abovementioned formulation. The cement-free building adhesive formulations are employed in particular for the laying of tiles of all kinds (earthenware, stoneware, including fine stoneware, ceramic, natural material tiles) in the interior sector as tile adhesives and as exterior insulation system adhesives for bonding polystyrene panels to facades (paragraphs [0035]-[0037]).
Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Mayer et al. (U.S. Patent 6,300,403). 
With regard to the limitations of claims 12, 15, and 17, Mayer discloses a process for preparing protective-colloid-stabilized polymers in the form of their aqueous polymer dispersions or of their water-redispersible powders by emulsion polymerization of one or more ethylenically unsaturated monomers in the presence of protective colloid and, if desired, drying the resultant polymer dispersions, which comprises polymerizing one or more monomers selected from the class encompassing vinylaromatic compounds, 1,3-dienes and acrylates and methacrylates of alcohols having from 1 to 15 carbon atoms in the presence of a protective colloid combination made from one or more protective  
Mayer discloses that the polymerization mix is stabilized by the protective colloid combination mentioned, and it is preferable not to add emulsifiers. Suitable protective colloids selected from the class of the hydrophobically modified, partially hydrolyzed polyvinyl esters which as 2% strength aqueous solution produce a surface tension of .ltoreq.40 mN/m can be obtained, for example, by hydrophobicization of polyvinyl acetate, by copolymerizing vinyl acetate with hydrophobic comonomers. Examples of these are isopropenyl acetate, long-chain, branched and unbranched vinyl esters, preferably having from 7 to 15 carbon atoms, such as vinyl pivalate, vinyl ethylhexanoate, vinyl esters of saturated alpha-branched monocarboxylic acids having 5 or from 9 to 11 carbon atoms, dialkyl maleates and dialkyl fumarates of C1 –C12 -alcohols, for example diisopropyl maleate and fumarate, vinyl chloride, vinyl alkyl ethers of alcohols having at least 4 carbon atoms, for example vinyl butyl ether and C2 –C10 olefins, such as ethene and decene. The hydrophobicization may also take place by polymerizing vinyl acetate in the presence of regulators, such as alkyl mercaptans having a C2 –C18 -alkyl radical, such as dodecyl mercaptan or tert-dodecyl mercaptan. A further possibility for hydrophobicization of polyvinyl acetate is polymeranalogous reaction, for example acetalizing vinyl alcohol units in partially hydrolyzed polyvinyl acetate with C1-.C4 aldehydes, such as butyraldehyde. The proportion of the hydrophobic units is preferably from 0.1 to 10% by weight, based on the total weight of 
Preferred hydrophobically modified, partially hydrolyzed polyvinyl esters are the partially hydrolyzed polyvinyl acetates with from 84 to 92 mol % of vinyl alcohol units and from 0.1 to 10% by weight of units derived from vinyl esters of an alpha-branched carboxylic acid having 5 or from 9 to 11 carbon atoms in the acid radical, isopropenyl acetate and ethene. Particular preference is given to the partially hydrolyzed polyvinyl acetates with vinyl alcohol units and units of vinyl esters of alpha-branched carboxylic acids having 5 or from 9 to 11 carbon atoms (col. 5, lines 43-52).
Regarding the polymer’s limitations in view of substantially identical ingredients and a process producing such products being used by both Mayer and the Applicant, it is the Examiner’s position to believe that the product, i.e. the water-redispersible polymer powder comprising at least one modified polyvinyl alcohol protective colloid of Mayer is substantially the same as the water-redispersible polymer powder composition, comprising: at least one vinyl alcohol copolymer, obtained through the free-radical polymerization in an aqueous medium of one or more ethylenically-unsaturated monomers in the presence of a protective colloid and/or emulsifier followed by drying the resulting aqueous polymer dispersion after addition of a protective colloid as a drying aid, wherein the drying is carried out with a protective colloid of one or more vinyl alcohol copolymers recited in claim 1, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
In this case, since the product of Mayer et al. has all the structural features of the claims (e.g. the product, i.e. the water-redispersible polymer powder composition), the 
With regard to the limitations of claims 12, 15, and 17, Mayer discloses that the protective colloids used are generally polyvinyl alcohols, and that the protective colloid comprises a) 84 to 92 mol.%  of vinyl alcohol monomer units, b) 0.1 to 10 mol % of monomer units derived from vinyl esters of unbranched or branched alkyl carboxylic acids having 3 to 18 carbon atoms, and c) 0.05 to 10 mol % of monomer units derived from ethylenically-unsaturated monomers having one or more functional groups (col. 3, line 43-44). It is noted that all above mentioned amounts of ingredients a), b) and c) are within the claimed ranges as per claims 12 and 17.
Mayer does not disclose that the vinyl alcohol copolymer includes d) 1 to 4 mol.% of vinyl acetate monomer units.
It is noted that the amount of the weight ratio of vinyl acetate monomer units is result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and 
Furthermore “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
With regard to the limitations of claim 13, Mayer discloses the water-redispersible polymer powder composition of claim 12, wherein the vinyl alcohol copolymer includes monomer units b) derived from a vinyl ester of σ-branched monocarboxylic acids having 9 to 10 carbon atoms (col.  5, lines 53-55).
With regard to the limitations of claim 14, Mayer discloses the water-redispersible polymer powder composition of claim 14, wherein the vinyl alcohol copolymer includes 
With regard to the limitations of claim 16, Mayer discloses the water-redispersible polymer powder composition of claim 12, wherein a silica sol is added to the aqueous polymer dispersion (col. 7, lines 23-25; example 1), but Mayer does not disclose that a silica sol is added to the aqueous polymer dispersion before or during drying.
However it is noted that since the courts have upheld "critical" order of mixing ingredients is not patentable, In re Hampel, 1947 C.D. 473. In addition, the courts have upheld the mere method of mixing ingredients to form a new composition is not patentable, In re Beckett, 1937 CD 386. As well the courts have additionally upheld ordinarily, process sets taken concurrently are the equivalent of steps taken successively, Asbestos Shingle, Slate & Sheathing Co. et al vs. Rock Fiber Mfg. Co., 217 F.66. 
	       Furthermore it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
	          With regard to the limitations of claims 18-21, Mayer discloses that the protective colloid stabilized polymer powders can be used as dispersion or powder in the application sectors typical for such products, such as for example in paints, the binding power of these binders depends in a known manner on particle size. For use in combination with hydraulic binders, such as cement, for improving mortar properties, a main application sector for redispersion powders, the formulations 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764